          Case 3:19-cv-00246-DCG Document 1 Filed 09/03/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

AMERICAN HOME ASSURANCE                          §
COMPANY, AS SUBROGEE OF B.H.                     §
PROPERTIES, LLC,                                 §
   Plaintiff                                     §
                                                 §
V.                                               §             CIV. ACTION NO. 3:19-cv-246
                                                 §
                                                 §
DURO-LAST, INC., D/B/A DURO-LAST                 §
ROOFING, INC, and                                §
PARSONS COMMERCIAL ROOFING,                      §
INC. a/k/a PARSONS ROOFING                       §

                              PLAINTIFF’S ORIGINAL COMPLAINT

TO HONORABLE UNITED STATES DISTRICT COURT JUDGE:


       COMES NOW AMERICAN HOME ASSURANCE COMPANY, AS SUBROGEE OF

B.H. PROPERTIES, LLC, Plaintiff herein, and files this original Complaint against Defendants,

DURO-LAST, INC., d/b/a DURO-LAST ROOFING, INC., and PARSONS COMMERCIAL

ROOFING, INC. a/k/a PARSONS ROOFING, alleging as follows:


                                           I. PARTIES
1.     Plaintiff, America Home Assurance Company (“Plaintiff”), is incorporated in the state of

New York, with its principal place of business in New York. Plaintiff is an insurance company

authorized to conduct business in the State of Texas. Plaintiff files this cause on its own behalf

and as subrogee of B.H. Properties, LLC (hereinafter “BH Properties”). However, the

undersigned counsel for Plaintiff does not represent BH Properties and is not authorized to

accept service, pleadings or discovery on its behalf.




                                                                                                -1
            Case 3:19-cv-00246-DCG Document 1 Filed 09/03/19 Page 2 of 9



2.     Defendant Duro-Last, Inc. is a foreign corporation with its principal place of business in

the state of Michigan. Duro-Last, Inc. is incorporated in the state of South Dakota. Upon

information and belief, Duro-Last, Inc. does business under the trade name of Duro-Last

Roofing, Inc. This Defendant (hereinafter “Duro-Last”) maybe served by serving its registered

agent by Certified Mail Return Receipt Requested: CT Corporation System, 1999 Bryan St., Ste.

900, Dallas, TX 75201.

3.     Defendant Parsons Commercial Roofing, Inc., a/k/a Parsons Roofing, (“Parsons”) is a

domestic corporation with headquarters located in Lorena, Texas, and may be served by serving

its registered agent by Certified Mail Return Receipt Requested: Stuart Parsons, Jr., Parsons

Commercial Roofing, Inc., 596 Beaver Lake Rd., Waco, TX 76705.

                                      II. JURISDICTION
4.     This court has jurisdiction over this cause under 28 U.S.C. §1332(a) because the matter in

controversy exceeds the sum of $75,000, exclusive of interest and costs, and is between citizens

of different states. The Western District of Texas, El Paso Division, has proper jurisdiction

because the events made the basis of this suit occurred within the El Paso Division and the real

property at issue is within the El Paso Division. This court further has jurisdiction over Duro-

Last, a non-resident corporation, because Duro-Last actively conducts business through an office

in Carrollton, Texas, and actively conducted business within the state by contracting with

Defendant Parsons, a Texas resident corporation, to perform a contract within the State of Texas.

                               III. FACTUAL BACKGROUND
5.     At all times relevant to this claim, Plaintiff provided insurance to BH Properties,

including commercial property located at 1401 Pullman Dr., El Paso, Texas 79936 (“the

Property”). BH Properties contracted with Parsons Roofing for the installation of a roof on the

Property.    The roofing system to be installed was a Duro-Last TPO membrane, 60 mil,


                                                                                                -2
          Case 3:19-cv-00246-DCG Document 1 Filed 09/03/19 Page 3 of 9



manufactured by Duro-Last and mechanically attached with 1.5” ISO board per core. Duro-Last

provided a warranty for its roofing system. Upon information and belief, Parsons Roofing also

provided a warranty for the installation of the roof.


6.      On December 1, 2018, BH Properties filed a claim for numerous roof leaks on the

Property. An inspection of the roof was conducted and multiple samples of the membrane were

examined. The testing determined that the PVC membrane had been compromised, leading to

the failure of the roofing system. In addition, sections of the roofing system had been installed

or repaired using the wrong materials, leading to further failure of the roofing system. The

samples indicated water penetration over a sustained period.


7.      The estimated cost to repair the roof and resulting damages from multiple water leaks on

the Property is currently evaluated at $942,460.00, but that is not a final amount. Pursuant to the

terms of the insurance policy issued by Plaintiff covering the Property, Plaintiff is subrogated to

the rights of BH Properties.


                                   IV. CAUSES OF ACTION

                          Count 1: Strict Product Liability: Duro-Last


8.      Plaintiff repeats and re-alleges the allegations of all preceding paragraphs as though fully

set forth herein.


9.      The roofing system designed, manufactured and sold by Duro-Last was defectively

manufactured, designed, and/or marketed in an unreasonably dangerous condition, which was the

proximate and producing cause of the failure of the roof. The defective condition of the system

made it unreasonably dangerous, taking into consideration the utility of the product and its

intended use. The materials used in the membrane are such that the plasticizers are lost through


                                                                                                  -3
          Case 3:19-cv-00246-DCG Document 1 Filed 09/03/19 Page 4 of 9



migration as the material ages in exposure to ultraviolet light and other known environmental

factors, rendering the membrane brittle and subject to catastrophic failure. This is a known

failure mode in the industry. This use of such plasticizers is a defect in the Duro-Last system

that renders the entire system subject to failure, as the membrane degrades, shatters, and leads to

leaks or other catastrophic failure.


10.     The roofing system sold to Plaintiff was installed in the same condition under which it

left the manufacturer.    Duro-Last failed to warn of the PVC membrane’s susceptibility to

degradation when exposed to the elements, and failed to instruct BH Properties to inspect the

roof periodically for signs of shattering that indicate failure and the need to replace the roof.

Pursuant to Tex. Civ. Prac. & Rem. Code 16.012(b), this action is brought within 15 years of the

purchase of the roofing system from Duro-Last.


                            Count 2: Breach of Warranty: Duro-Last


11.     Plaintiff repeats and re-alleges the allegations of all preceding paragraphs as though fully

set forth herein.


12.     Duro-Last provides a “no dollar limit” 15-year warranty for its products when installed

by Duro-Last authorized dealers/contractors. At the time of the installation, Parsons Roofing

was an authorized dealer/contractor for Duro-Last. The warranty covers any defect in the Duro-

Last system as well as the workmanship of the contractor that installed it.


13.     Testing conducted after a joint site inspection of the roof concluded that the materials

used in the PVC membrane manufactured and sold by Duro-Last had degraded during the

warranty period. The known degradation of the plasticizers as described herein is a defect in the

Duro-Last system that renders the entire system subject to failure, as the membrane degrades,


                                                                                                  -4
          Case 3:19-cv-00246-DCG Document 1 Filed 09/03/19 Page 5 of 9



shatters, and leads to leaks or other catastrophic failure. The warranty provided covers such

defect, yet Duro-Last has denied the warranty claim.


                                Count 3: Negligence: Duro-Last


14.     Plaintiff repeats and re-alleges the allegations of all preceding paragraphs as though fully

set forth herein.


15.     Alternatively, Duro-Last was negligent by failing to design, manufacture, and market a

product that was safe for its intended use, and releasing same into the stream of commerce.

Duro-Last owed a duty to design, manufacture, and market the roofing system for its intended

use on flat buildings. Duro-Last breached that duty and failed to use ordinary care in acting as a

reasonably prudent manufacturer by selling a roofing system with a known defect and failing to

warn of the membrane’s susceptibility to shattering, which proximately caused the damages to

the Property.


                        Count 4: Breach of Contract: Parsons Roofing


16.     Plaintiff repeats and re-alleges the allegations of all preceding paragraphs as though fully

set forth herein.


17.     Parsons Roofing entered into a contract with BH Properties for the installation of the

roof. The contract provided that the installation would be done in a good and workmanlike

manner, with the materials set forth in the contract. Parsons breached the contract by failing to

select and/or install the proper materials on the roof pursuant to the contract terms. This breach

was the proximate cause of the roof’s failure and resulting damages.




                                                                                                  -5
          Case 3:19-cv-00246-DCG Document 1 Filed 09/03/19 Page 6 of 9



                        Count 5: Breach of Warranty: Parsons Roofing


18.     Plaintiff repeats and re-alleges the allegations of all preceding paragraphs as though fully

set forth herein.


19.     Plaintiff would show that Defendant Parsons warranted its workmanship, which includes

the selection of materials for use in the roof replacement. The joint inspection of the roof

revealed that improper roofing materials had been installed in Section 3 of the roof, rendering it

susceptible to failure. Leaks were found in Section 3 that were proximately caused by the

selection and installation of the improper materials. Due to this breach of warranty, the Property

sustained water penetration and resulting damages.


                              Count 6: Negligence: Parsons Roofing


20.     Plaintiff repeats and re-alleges the allegations of all preceding paragraphs as though fully

set forth herein.


21.     Alternatively, Parsons Roofing was negligent in the roof installation by selecting

materials that were improper for use on the roof. Parsons owed a duty to use reasonable care in

selecting and installing the roofing system on the Property. Parsons breached that duty and

failed to use ordinary care in acting as a reasonably prudent roofing contractor by selecting and

installing improper materials, which proximately caused the damages to the Property.


                                          V. JURY DEMAND
22.     Plaintiff demands a jury trial.




                                                                                                  -6
            Case 3:19-cv-00246-DCG Document 1 Filed 09/03/19 Page 7 of 9



                               VI. CONDITIONS PRECEDENT
23.    All conditions precedent to Plaintiff’s claim for relief have been performed or have

occurred.


                                   VII. ATTORNEY’S FEES
24.    Plaintiff has employed the undersigned attorneys to represent it in this proceeding, and

has agreed to pay such attorney a reasonable fee. Due to the breaches of warranty asserted

herein, Plaintiff may recover, in addition to the amount of damages for the above causes of

action, a reasonable attorneys' fee for services rendered.


                                        VIII. DAMAGES
25.    As a direct and proximate result of the conduct of Defendants and the events and

conditions subject of this lawsuit, the BH Properties suffered property damages of at least

$942,460.00. Plaintiff brings this cause of action for the entire claim for damages, including its

insured’s deductible, in Plaintiff’s name as subrogee of BH Properties, LLC.


                                 IX. FOR THE COURT ONLY
26.    Plaintiff carried a policy of insurance issued to BH Properties, providing coverage for

damages it sustained from the events and conditions made the subject of this lawsuit. As a

result, Plaintiff paid and/or will pay insurance benefits to or on behalf of BH Properties Plaintiff

would show that it is contractually and equitably subrogated to the breach of warranty causes of

action of BH Properties, and may bring this claim against Defendants for the total amount of

damages suffered by BH Properties, including recovery of any deductible, for which Plaintiff

pleads. See Duval County Ranch Co. v. Alamo Lumber Co., 663 S.W.2d 627, 636 (Tex.App.--

Amarillo 1983, writ ref’d n.r.e.); see also Highlands Ins. v. New England Ins., 811 S.W.2d 272,

274 (Tex.App.--San Antonio 1991, no writ); F. H. Vahlsing, Inc. v. Hartford Fire Ins. Co., 108



                                                                                                  -7
          Case 3:19-cv-00246-DCG Document 1 Filed 09/03/19 Page 8 of 9



S.W.2d 947, 950 (Tex.Civ.App.--San Antonio 1937, writ dism’d); Lancer Corp. v. Murillo, 909

S.W.2d 122, 127 (Tex.App.--San Antonio 1995, no writ); and 46a Tex Jur 3rd, Insurance

Contracts and Coverage § 1139 (citing Rushing v. Int’l Aviation Underwriters, Inc., 604 S.W.2d

239 (Tex.Civ.App.--Dallas 1980, writ ref’d n.r.e.) and Liberty Mutual Ins. Co. v. General Ins.

Corp., 517 S.W.2d 791 (Tex.Civ.App.--Tyler 1974, writ ref’d n.r.e.)).


                                           X. PRAYER
27.    WHEREFORE, PREMISES CONSIDRED, Plaintiff prays that upon trial of this cause

judgment be rendered against Defendants in favor of Plaintiff for damages suffered of at least

$942,460.00, for attorney’s fees, pre-judgment and post-judgment interest at the applicable rates,

for costs of Court, and for such other and further relief, both general and special, at law or in

equity to which Plaintiff may be justly entitled.




                       [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                                                                                -8
Case 3:19-cv-00246-DCG Document 1 Filed 09/03/19 Page 9 of 9




                           Respectfully submitted,

                           KELLY, SMITH & SCHMIDT, P.C.

                            /s/ Laura D. Schmidt
                           ____________________________________
                            Laura D. Schmidt
                            State Bar No. 22142300
                            schmidt@kellysmithpc.com
                            5700 Tennyson Parkway, Ste. 300
                            Plano, TX 75074*
                            (972) 838-7300 Telephone
                            (713)861-7100 Facsimile

                           Charles T. Kelly
                           State Bar No. 11216840
                           kelly@kellysmithpc.com
                           4305 Yoakum Blvd.
                           Houston, Texas 77006
                           (713)861-9900 Telephone
                           (713)861-7100 Facsimile

                           * Please direct all mailed correspondence to the
                             Houston address


                           ATTORNEYS FOR PLAINTIFF, AMERICAN
                           HOME ASSURANCE COMPANY, AS
                           SUBROGEE OF B.H. PROPERTIES, LLC




                                                                              -9
